      Case: 1:18-cr-00513-CAB Doc #: 202 Filed: 11/05/19 1 of 2. PageID #: 1115




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA,                :      Case No. 1:18-CR-513-CAB-1
                                         :
        Plaintiff,                       :      JUDGE CHRISTOPHER A. BOYKO
                                         :
vs.                                      :
                                         :
AARON EISENBERG,                         :
                                         :
        Defendant.                       :




                     DEFENDANT AARON EISENBERG’S
       MOTION TO WITHDRAW PRIOR DEFENSE MOTIONS (DOCKET 187/188)
                   AND TO PROCEED TO CHANGE OF PLEA




        NOW COMES the Defendant, AARON EISENBERG, by and through his

undersigned counsel, and respectfully moves this Honorable Court to enter an Order

acknowledging that the Defendant has withdrawn his prior Motion to Conduct a

Detention Hearing (Docket 188) and his prior Motion to Prepare a Pre-Plea Presentence

Investigation Report (Docket 187) on the grounds that it is the Defendant’s desire to

proceed with the Change of Plea negotiated with the United States Government in the

herein cause.

        WHEREFORE, for all of the aforestated reasons, the Defendant, AARON

EIENBERG, by and through his undersigned counsel, respectfully requests this
    Case: 1:18-cr-00513-CAB Doc #: 202 Filed: 11/05/19 2 of 2. PageID #: 1116




Honorable Court to enter an Order withdrawing the prior Motions (Dockets 187/188)

filed by the Defendant and to schedule a Change of Plea Hearing in the herein cause.




                                            Respectfully submitted,

                                            /s - ANGELO F. LONARDO, ESQ.
                                            YELSKY & LONARDO, LLC
                                            BY: ANGELO F. LONARDO, ESQ.
                                            Ohio Reg. No. 0032274
                                            323 W. Lakeside Avenue, Suite 450
                                            Cleveland, Ohio 44113
                                            (216) 781-2550 - phone
                                            (216) 781-6688 - telefax
                                            aflonardo@yelskylonardo.com - email

                                            Counsel for AARON EISENBERG




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 5th day of November, 2019, a copy

of the following was filed electronically. Notice of this filing will be sent to all parties by

operation of the Court’s electronic filing system. Parties may access this filing through

the Court’s system.




                                            /s - ANGELO F. LONARDO, ESQ.
                                            ANGELO F. LONARDO, ESQ.




                                                2
